 ROCKWELLREGISTERCORPORATION515ROCKWELL REGISTERCORPORATIONandINTERNATIONAL UNION, UNITEDAUTOMOBILEWORKERS OF AMERICA,AFL,PETITIONER.CaseNo.8-RC-1314.June 4,1952Order Amending Direction of ElectionOn April 16, 1952, the Board issued a Decision and Direction ofElection 1 in the above-entitled proceeding.Thereafter, on May 2,1952, the Congress of Industrial Organizations,2 herein called CIO,the International Union of Electrical, Radio & Machine Workers,CIO, Local 768, herein called IUE, and the International Union,United Automobile, Aircraft & Agricultural Implement Workers of,''America, CIO, herein called UAW-CIO, jointly filed a motion toamend; the Direction of Election to delete therefrom the IUE andthe t7AW-CIO and to place the CIO on the ballot in their stead.The Petitioner filed a statement in opposition to the motion, assertingthat to grant the motion would violate the spirit and the terms ofthe Act.The CIO submitted a reply to that statement. The Boardhas considered the motion and the statements filed by the parties.The Board finds no merit in the objections raised by the Petitioner.Nothing in the Act precludes the withdrawal of the above CIO unionsand the placing of the CIO on the ballot. The desire of the em-ployees to be represented by the Petitioner, the UE, the CIO, or nounion can best be resolved by a secret ballot election.Accordingly,the motion will be granted.The Board does not, of course, nowdecide what action it will take if a motion is hereafter made foramendment or modification of any certificate which may issue as aresult of the election we have here directed.IT IS HEREBY ORDERED that the Decision and Direction of Electionheretofore issued in this case be, and it hereby is, amended to deletefrom the ballot the International Union of,Electrical, Radio & Ma-chineWorkers, CIO, Local 768 and the International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,CIO, and to add on the ballot the Congress of Industrial Organiza-tions.198 NLRB No. 183.2The CIO is hereby granted leave to intervene in this proceeding.99 NLRB No. 92.